Citation Nr: 1422693	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-37 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a debt in the amount of $46,349.80, due to fugitive felon status, was validly created.

2.  Whether a debt in the amount of $14,508.33, due to incarceration in excess of 60 days, was validly created.

3.  Entitlement to waiver of a validly created debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1969 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 administrative decision by Committee on Waivers & Compromises (COW) at the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which found that both debts were valid, and waiver was not warranted.

The Veteran requested a hearing before a Veterans Law Judge in October 2009, when filing a VA Form 9 to perfect his appeal.  Such was scheduled for May 2012, and the Veteran was timely notified at his address of record.  However, the Veteran failed to report for the hearing, without explanation or any attempt to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).  He did appear and testify at a January 2006 hearing held before a local hearing officer at the RO.

Multiple additional service connection and evaluation issues appear to have been raised by the Veteran's representative in an April 2014 written brief presentation.  It is unclear exactly what issues are being claimed, but in any case, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

At the January 2006 local hearing, the Veteran stated quite clearly that he was not disputing the validity of the debt to VA.  He was only seeking waiver of the debt due to financial hardship.  His notice of disagreement (NOD) also stressed his dispute with the waiver of repayment of his debt.  Nevertheless, the September 2009 statement of the case (SOC) listed as the two issues on appeal the denial of waiver, and validity of the debt "created due to fugitive felon status."

This is problematic for two reasons.  First, it is not clear if he Veteran is actually disputing the validity of his debt.  He states repeatedly that he is not, but much of his argument appears to focus on why he should not have been considered a fugitive felon; this is an attack on validity.

Second, only part of the total debt is attributable to fugitive felon status.  A portion is due to the Veteran's incarceration following his arrest.  At the local January 2006 hearing, the officer indicated the two debts were intimately intertwined, and it would be less confusing to discuss the two together.  The Board disagrees, and the resulting SOC, which appears to address only part of the debt, appears to contradict the hearing officer's belief.  The Board fears that the Veteran, if in fact intending to dispute the debt's validity, has been lead to focus on only one part of the debt by dint of the RO's label.

Resolution of the appeal, to include consideration of financial hardship, will be aided by the securing of updated financial information from the Veteran.  The most recent information of record appears be from May 2010.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether he is in fact disputing the validity of the all or part of the debts owed to VA, to include that due to fugitive felon status and that due to incarceration for more than 60 days.

2.  Request that the Veteran supply updated financial information, to include a VA Form 5655, Financial Status Report, describing his current status.

3.  Then, readjudicate the claims on appeal, clearly identifying the debt or debts at issue, and considering the entitlement to waiver of overpayment of such.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



